ORDER

PER CURIAM.
Mark A. Counts (Defendant) appeals from a judgment of conviction of involuntary manslaughter in the first degree. *888Defendant alleges trial court error in limiting his character witnesses’ testimony to Defendant’s general reputation in the community for recklessness and in denying his motion for mistrial based on certain cross-examination of those witnesses. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in limiting the testimony of Defendant’s three character witnesses to Defendant’s general reputation in the community for recklessness. State v. Skaggs, 74 S.W.3d 282, 285 (Mo.App. E.D.2002). Farther, we find no plain error in the trial court’s denying Defendant’s motion for mistrial because Defendant did not meet his burden of demonstrating manifest injustice or miscarriage of justice. Rule 30.20.1 An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).

. All rule references are to Mo. R.Crim. P.2002, unless otherwise indicated.